DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 4, 2019 and April 6, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are : “a determination unit” configured to “determine a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of another viewpoint different from the target viewpoint” in claim 1; “a correction unit” configured to “correct a pixel value of the image data corresponding to the target viewpoint based on the correction parameter” in claim 1; “a generation unit” configured to “generate composed image data based on the image data whose pixel value has been corrected” in claim 1; “the determination unit” “determines the correction parameter by performing processing based on an image capturing characteristic of image data corresponding to the target viewpoint and an image capturing characteristic of image data corresponding to the other viewpoint” in claim 4; “a processing unit” configured to “apply a viewpoint-series low-pass filter to an image capturing characteristic of image data corresponding to the target viewpoint by using an image capturing characteristic of image data corresponding to the other viewpoint” in claim 6; “a calculation unit” configured to “calculate the correction parameter from an image capturing characteristic after the low-pass filter is applied and an image capturing characteristic before the low-pass filter is applied” in claim 6; “the processing unit” “determines a coefficient of the low-pass filter based on a distance between viewpoints” in claim 7; “the calculation unit” “calculates a ratio between an image capturing characteristic after the low-pass filter is applied and an image capturing characteristic before the low-pass filter is applied as the correction parameter” in claim 9; “a determination unit” configured to “determine a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of a viewpoint different from the target viewpoint” in claim 13; “a correction unit” configured to “correct an image capturing parameter for capturing the object from the target viewpoint based on the correction parameter” in claim 13; “a generation unit” configured to “generate composed image data based on image data captured from the target viewpoint based on the corrected image capturing parameter” in claim 13; “the determination unit” “determines the correction parameter by performing processing based on an image capturing characteristic of image data corresponding to the target viewpoint and an image capturing characteristic of image data corresponding to the other viewpoint” in claim 15; “a processing unit” configured to “apply a viewpoint-series low-pass filter to an image capturing characteristic of image data corresponding to the target viewpoint by using an image capturing characteristic of image data corresponding to the other viewpoint” in claim 16; and “a calculation unit” configured to “calculate the correction parameter from an image capturing characteristic after the low-pass filter is applied and an image capturing characteristic before the low-pass filter is applied” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-15 and 17-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Liu (U.S. Patent No. US 7,084,904 A1) (hereafter referred to as “Liu”).  
	The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 10.
FIG. 10 is a schematic diagram showing the hardware configuration of the information processing apparatus 1000. The above-mentioned configuration of the information processing apparatus 1000 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 10 and a program. As shown in FIG. 10, the information processing apparatus 1000 includes a CPU 1001, a memory 1002 and 1003, a storage 1004, and a network input/output IF 1007 as a hardware configuration. These are connected to each other by a bus 1009. The CPU (Central Processing Unit) 1001 controls another configuration in accordance with a program stored in the memory 1002, performs data processing in accordance with the program, and stores the processing result in the memory 1004. The CPU 1001 can be a microprocessor. The memory 1002 stores a program executed by the CPU 1001 and data. The memory 1002 can be a ROM (Read Only Memory).   
With regard to claim 1, Liu describes a determination unit configured to determine a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of another viewpoint different from the target viewpoint (see Figures 1 and 3 and refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”); a correction unit configured to correct a pixel value of the image data corresponding to the target viewpoint based on the correction parameter (refer for example to column 10, lines 9-31); and a generation unit configured to generate composed image data based on the image data whose pixel value has been corrected (refer to column 12, lines 23-34). 
As to claim 2, Liu describes wherein the other viewpoint is selected based on a distance from the target viewpoint calculated based on viewpoint information on the plurality of viewpoints (refer for example to column 13, lines 33-62 , where the position and the weighting relative to the coordinate system corresponds to applicant’s on the “distance from the target viewpoint”). 
In regard to claim 3, Liu describes wherein the other viewpoint is a viewpoint whose distance from the target viewpoint is smaller than a predetermined value (refer for example to column 13, lines 33-62, where the position and the weighting relative to the coordinate system corresponds to applicant’s on the “distance from the target viewpoint”).
With regard to claim 4, Liu describes wherein the determination unit determines the correction parameter by performing processing based on an image capturing characteristic of image data corresponding to the target viewpoint and an image capturing characteristic of image data corresponding to the other viewpoint (refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”).
As to claim 5, Liu describes wherein the processing includes smoothing processing (refer for example to column 13, lines 1-20).
With regard to claim 13, Liu describes a determination unit configured to determine a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of a viewpoint different from the target viewpoint (see Figures 1 and 3 and refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”); a correction unit configured to correct an image capturing parameter for capturing the object from the target viewpoint based on the correction parameter (refer for example to column 10, lines 9-31); and a generation unit configured to generate composed image data based on image data captured from the target viewpoint based on the corrected image capturing parameter (refer for example to column 12, lines 23-34).
As to claim 14, Liu describes wherein the other viewpoint is selected based on a distance from the target viewpoint calculated based on viewpoint information on the plurality of viewpoints (refer for example to column 13, lines 33-62, where the position and the weighting relative to the coordinate system corresponds to applicant’s on the “distance from the target viewpoint”).
In regard to claim 15, Liu describes wherein the determination unit determines the correction parameter by performing processing based on an image capturing characteristic of image data corresponding to the target viewpoint and an image capturing characteristic of image data corresponding to the other viewpoint (refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”).
With regard to claim 17, Liu describes determining a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of another viewpoint different from the target viewpoint (see Figures 1 and 3 and refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”); correcting a pixel value of the image data corresponding to the target viewpoint based on the correction parameter (refer for example to column 10, lines 9-31); and generating composed image data based on the image data whose pixel value has been corrected (refer for example to column 12, lines 23-34).
In regard to claim 18, Liu describes determining a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of a viewpoint different from the target viewpoint (see Figures 1 and 3 and refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”); correcting an image capturing parameter for capturing the object from the target viewpoint based on the correction parameter (refer for example to column 10, lines 9-31); and generating composed image data based on image data captured from the target viewpoint based on the corrected image capturing parameter (refer for example to column 12, lines 23-34).
As to claim 19, Liu describes a non-transitory computer readable storage medium storing a program for causing a computer to perform an information processing method (see Figure 2 and refer for example to column 6, lines 3-31), the method comprising the steps of determining a correction parameter for correcting an image capturing characteristic of image data corresponding to a target viewpoint among a plurality of pieces of image data acquired by capturing an object from a plurality of viewpoints based on an image capturing characteristic of image data of another viewpoint different from the target viewpoint (see Figures 1 and 3 and refer for example to column 5, lines 18-42, where the correcting of distortion and perception correspond to applicant’s “image capturing characteristic of image data corresponding to a target viewpoint”); correcting a pixel value of image data corresponding to the target viewpoint based on the correction parameter (refer for example to column 10, lines 9-31); and generating composed image data based on the image data whose pixel value has been corrected (refer for example to column 12, lines 23-34).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Liu (U.S. Patent No. US 7,084,904 A1) (hereafter referred to as “Liu”) in view of Weksler (U.S. Patent Application Publication No. US 2016/0142625 A1) (hereafter referred to as “Weksler”).
The arguments advanced in section 10 above, as to the applicability of Liu, are incorporated herein.
In regard to claim 10, although Liu does not expressly describe wherein the image capturing characteristic is a representative value of luminance of the image data, such a technique is well known and widely utilized in the prior art.
Weksler discloses a method and system for determining image composition attribute adjustments (see Figure 1 and refer for example to the abstract) which provides for the image capturing characteristic is a representative value of luminance of the image data (refer for example to paragraph [0078]).
Given the teachings of the two references and the same environment of operation, namely that of generating composed image data from a plurality of viewpoints and correcting parameters thereof, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu system in the manner described by Weksler according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by  (refer for example to paragraph [0005]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
As to claim 11, Weksler describes wherein the representative value is an intermediate value, a mode, or an average value (refer to paragraph [0078]).
In regard to claim 12, Weksler describes wherein the image capturing characteristic is a white pixel value or a color temperature of the image data (refer for example to paragraph [0078]).


Allowable Subject Matter
Claims 6-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto, Wakabayashi, Sato, Okada, Nakamaru, Sumitomo, Kim, Venkataraman, Sakamoto and Snyder all disclose systems similar to applicant’s claimed invention.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 4, 2021